Citation Nr: 0947225	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for residuals of a 
right ankle sprain.   

3.  Entitlement to service connection for residuals of a heat 
stroke.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
September 2001 and from November 2002 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran requested a travel Board hearing in the February 
2006 substantive appeal; however, he failed to appear at the 
scheduled hearing in October 2009.  As the Veteran has not 
submitted good cause for his failure to appear at the 
hearing, the request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran does not 
have a current hearing impairment as defined under VA 
regulations.

2.  The evidence of record reveals that the Veteran does not 
have any current residuals of a right ankle sprain.

3.  The evidence of record shows that the Veteran does not 
have any residuals from an in-service heat stroke.

4.  The evidence of record reveals that the Veteran does not 
have a current diagnosis of a left shoulder disorder. 

5.  The evidence of record shows that the Veteran does not 
have a current diagnosis of a left knee disorder or any 
residuals from an in-service left knee injury. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for residuals of a 
right ankle sprain have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for residuals of a 
heat stroke have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for service connection for a left shoulder 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

5.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on VA to notify and assist a claimant in developing a 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that a June 2004 VCAA letter, satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the June 2004 letter advised the Veteran on what 
information and evidence was needed to substantiate his 
service connection claims for hearing loss, right ankle 
sprain, left shoulder dislocation, left knee pain and heat 
stroke.  The letter also informed the Veteran of his and VA's 
respective duties for obtaining evidence.  The letter 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran.  This information was provided 
prior to the initial AOJ decision. 

The June 2004 VCAA letter did not address either the rating 
criteria or effective date provisions that are pertinent to 
the Veteran's claims.  In this case, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to his 
claimed conditions.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
a general VA examination report and an audiological VA 
examination report.  

The January 2005 VA audiological examination report reflects 
that the examiner conducted a review of the Veteran's service 
medical records in addition to obtaining oral history and 
providing a physical examination of the Veteran.  Following 
the above, the examiner provided an assessment of the 
Veteran's current condition.  The examiner determined that 
the Veteran had normal hearing and normal middle ear function 
in both ears.  Accordingly, the Board concludes that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that 
any VA examination undertaken during an appeal is adequate 
for rating purposes).  

In addition, the January 2005 general VA examination shows 
that the examiner obtained a history of the Veteran's claimed 
conditions from the Veteran, provided a physical evaluation 
of the Veteran and obtained X-rays of the Veteran's left 
knee, left shoulder and right ankle.  The examiner determined 
that the Veteran had no residuals from multiple right ankle 
sprains, a left knee condition, a left shoulder condition and 
heat stroke that occurred during military service.  The 
examiner noted that he did not review the Veteran's claims 
file.  The Court recently held in Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 301 (2008), that when VA undertakes to 
provide a medical examination or obtain a medical opinion, 
the relevant inquiry is whether "the examiner providing the 
report or opinion is fully cognizant of the claimant's past 
medical history."  In this case, the examiner relied on the 
Veteran's lay statements, which are consistent with the 
Veteran's service medical records.  Thus, the Board finds 
that this error is not prejudicial to the Veteran as it does 
not affect the essential fairness of the adjudication and the 
examination is adequate for rating purposes.  

In addition, there is no indication in the file that there 
are additional relevant records available that have not yet 
been obtained.  Therefore, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Bilateral Hearing Loss

The Veteran filed a service connection claim for bilateral 
hearing loss in June 2004.  He contends that his hearing loss 
is due to exposure to loud noise from explosions during 
military service.  

In assessing the Veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
Veteran has a current hearing disability under VA 
regulations.  Impaired hearing is considered a disability for 
VA purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hz are 26 dB or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that the 
threshold for normal hearing is from 0 to 20 dB, and that 
threshold levels of above 20 dB indicate at least some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran was provided with a VA audiological examination 
in January 2005.  The examination revealed pure tone 
thresholds in the right ear were 5 dB at 500 Hz, 10 dB at 
1000 Hz, 10 dB at 2000 Hz, 10 dB at 3000 Hz and 10 dB at 4000 
Hz.   The speech recognition score using the Maryland CNC 
Test was 96 percent for the right ear.  The pure tone 
thresholds for the left ear were 5 dB at 500 Hz, 10 dB at 
1000 Hz, 5 dB at 2000 Hz, 10 dB at 3000 Hz and 15 dB at 4000 
Hz.   The speech recognition score for the left ear using the 
Maryland CNC Test was 98 percent.  The examiner noted that 
the Veteran had normal hearing.  There are no other recent 
audiological evaluations in the record that show the 
Veteran's meets VA regulations of a current hearing 
disability.  Thus, the medical evidence of record shows that 
his hearing impairment does not meet the definition of a 
current hearing loss disability under VA regulation.  See 38 
C.F.R. § 3.385.    

The evidence supporting current bilateral hearing loss 
disability consists of the lay statements from the Veteran.  
The Veteran contends that he must have hearing loss because 
he was exposed to loud noises to include explosions during 
military service.  See October 2005 notice of disagreement.  
Lay persons can provide an eyewitness account of a Veteran's 
observable symptoms, such as difficulty hearing.  Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, the Veteran 
is not competent to report that he meets the auditory decibel 
threshold that is required for the Veteran's claimed hearing 
impairment to be considered a disability under VA 
regulations, because that assessment does not involve a 
simple diagnosis.  Therefore, while the Board has considered 
the Veteran's assertions, it finds that he is not competent 
to state that he meets the auditory decibel threshold 
required for his claimed hearing loss to be considered a 
disability under VA regulations.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In the 
case of hearing loss, the regulations explicitly state the 
auditory decibel threshold required.  Congress specifically 
limits entitlement for service-connected disability to cases 
where an in-service disease or injury has resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence of a present disability 
due to disease or injury, there can be no valid claim.  Id.

Without evidence of a current disability, the Board must find 
that the Veteran's claim of entitlement to service connection 
for bilateral hearing loss is not warranted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  The benefit of 
the doubt doctrine is not applicable in this case, because 
the preponderance of the evidence is against the claim for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

Residuals of Right Ankle Sprain, Residuals of Heat Stroke, 
Left Shoulder Disorder, and Left Knee Disorder

With respect to the Veteran's service connection claims for 
residuals of a right ankle sprain, residuals of heat stroke, 
a left shoulder disorder and a left knee disorder, the Board 
must determine whether the Veteran currently has the claimed 
disabilities.  In April 2004, two months prior to discharge, 
the Veteran was evaluated for right ankle pain and left knee.  
He reported to the physician that he had right ankle pain 
since October 2003 and left knee pain since 1995.  He also 
indicated that he dislocated his left shoulder during a 
mission in December 2003.  The orthopedist determined that 
the Veteran had a healed right ankle sprain and knee pain 
from an old patella fracture.  Service treatment records show 
that the Veteran's left knee was injured by a nine wrench in 
August 1997.  X-rays were positive for a patella fracture.  
An August 1998 X-ray revealed no radiographic abnormality of 
the left knee.  Thus, the evidence shows that the Veteran had 
the claimed disabilities during military service.

Nonetheless, the evidence must show not only that the Veteran 
had an injury or disease in service, but that it resulted in 
a disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
The Veteran was provided with a VA examination in January 
2005.  The examiner noted that the Veteran reported that he 
was struck with a pipe wrench injuring his patella.  He was 
placed in a long leg brace, but it did not require surgery.  
He reported that he had no problems with his left knee, 
except that it would occasionally lock.  The Veteran also 
noted that he twisted and sprained his right ankle on 
numerous occasions, the last one, while he was in Iraq.  He 
reported that he did not recall injuring his shoulder, but he 
had pain for four or five days during service.  He noted that 
he was not having any symptoms with his shoulder at the time 
of the examination.  After a physical evaluation of the 
Veteran, the examiner determined that the Veteran's left knee 
condition resolved with no limitation of motion, instability 
or symptoms.  X-rays of the left knee were normal.  With 
respect to the Veteran's right ankle condition, the examiner 
noted that the Veteran's right ankle condition manifested as 
a sprain resolved without residuals with normal gait and no 
evidence of instability.  X-rays of the right ankle were 
negative.  In addition, the left shoulder condition had 
resolved without limitation of motion or residual pain and X-
rays were negative.  Accordingly, the Board finds that the 
evidence of record shows that the Veteran does not have any 
residual disability due to the in-service right ankle 
sprains, left knee injury and left shoulder injury.  

With respect to the Veteran's service connection claim for 
heat stroke, the Veteran's service medical records show that 
the Veteran was treated for a heat stroke in 1989.  After 
hospital treatment for the heat stroke, the Veteran was on 
convalescence leave for 30 days.  A July 1989 physical 
profile noted that the Veteran had heat stroke without 
sequellae.  He was placed on P3 profile.  A November 1989 
physical profile replaced the Veteran's P3 profile to a 
permanent P1 profile, indicating that the Veteran did not 
have any residuals from the heat stroke and he had a high 
level of medical fitness.  The January 2005 VA examiner noted 
that the Veteran denied any residuals such as intolerance to 
temperature changes, headaches, dizzy spells or other 
neurological conditions.  The examiner determined that the 
Veteran recovered from the heat stroke without residuals.  
Accordingly, the Board finds that the evidence shows that the 
Veteran does not have any current residuals from the heat 
stroke that occurred in 1989.

The Board recognizes that the Veteran contends that he had 
residuals of a heat stroke, residuals of right ankle sprain, 
a left shoulder condition, and left knee condition during 
service.  See October 2005 notice of disagreement.  The Board 
notes that he does not claim that he has had any residuals 
after military service to include any symptoms of a left 
shoulder disorder, a right ankle disorder or a left knee 
disorder that are observable by a lay person, such as, 
chronic pain or limited motion since the incidents in 
services.  It seems that the Veteran contends that since he 
had an injury in service, he should be entitled to service 
connection.  However, as noted above, Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of evidence of a present disability due to 
disease or injury, there can be no valid claim.  Brammer, 3 
Vet. App. at 225.  

Without evidence of a current disability, the Board must find 
that the Veteran's claims of entitlement to service 
connection for residuals of a right ankle sprain, residuals 
of a heat stroke, a left shoulder disorder and a left knee 
disorder are not warranted.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  The benefit of the 
doubt doctrine is not applicable in this case, because the 
preponderance of the evidence is against the claim for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for residuals of a 
right ankle sprain is denied.   

3.  Entitlement to service connection for residuals of a heat 
stroke is denied.

4.  Entitlement to service connection for a left shoulder 
disorder is denied.

5.  Entitlement to service connection for a left knee 
disorder is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


